  Case 18-01022        Doc 74     Filed 07/02/19 Entered 07/02/19 15:16:57          Desc Main
                                   Document     Page 1 of 12



                          UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS


                                                     Chapter 7
In re:                                               Case No. 17-11329-MSH

Robert R. McNamara,
          Debtor

                                                       Adversary Proceeding
THE BANK OF CANTON                                     No: 18-1022
        Plaintiff,
v.

ROBERT R. MCNAMARA,
         Defendant.


 RULE 56.1 STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PLAINTIFF’S
                  MOTION FOR SUMMARY JUDGMENT

         Pursuant to Local Rule 56.1 and Fed. R. Civ. P. 56, Plaintiff, The Bank of Canton (the

“Plaintiff”) submits this Statement of Undisputed Material Facts in support of its Motion for

Summary Judgment against the Defendant/Debtor, Robert R. McNamara (the “Debtor.”) Each

statement below is followed by a reference to the evidence supporting the statement. All

evidence cited herein has been attached to the accompanying Affidavit of Michael A. Wirtz in

Support of Plaintiff’s Motion for Summary Judgment (“Wirtz-Aff.”), and/or is identified by

citation to docket entries in Debtor’s Chapter 7 Case No. 17-11329-MSH (“ECF”).

                              UNDISPUTED MATERIAL FACTS

    1. The Debtor is indebted to the Plaintiff in excess of $156,700 resulting from a post-

         foreclosure deficiency balance due on a promissory note made by the Debtor and his

         spouse, Alice E. McNamara (“Alice”) dated November 9, 2007, in the original principal

         amount of $746,250 (the “Note”). ECF 12, p. 17, ¶4.3.
Case 18-01022      Doc 74     Filed 07/02/19 Entered 07/02/19 15:16:57           Desc Main
                               Document     Page 2 of 12



 2. Plaintiff has a pending civil action against the Debtor in the Norfolk Superior Court,

    Docket No. 1682CV01049, seeking judgment for the deficiency balance (the “Deficiency

    Action”). ECF 12, p. 39, ¶9; Wirtz-Aff. ¶10. The damages in the Deficiency Action

    result from a post foreclosure deficiency due under a promissory note from the Debtor

    and Alice that had been secured by a mortgage on the real estate located at 21 Central

    Street, Norwell, MA which was foreclosed upon by the Plaintiff on or about June 11,

    2015 and which the Plaintiff was the successful bidder. Wirtz-Aff. ¶9.

 3. On or about April 13, 2017, the Debtor petitioned for relief under Chapter 7 of the

    Bankruptcy Code case No. 17-11329-MSH. ECF 1.

 4. On or about April 28, 2017, the Debtor filed Scheduled A-J, Summary of Schedules, and

    Statement of Financial Affairs. ECF 12.

 5. In response to Question 19 of Schedule A/B regarding Debtor’s financial assets in non-

    publicly traded stock and interests in incorporated and unincorporated businesses,

    including an interest in an LLC, partnership, and joint venture, the Debtor identified

    having “100%” ownership in “Sparrell Funeral Services, Inc.” (“Sparrell”) and that the

    current value of the portion owned is “$0.00.” ECF 12, p. 5, ¶19.

 6. The Debtor stated “No” in response to Question 35 of Schedule A/B regarding any

    financial assets you did not already list. ECF 12, p. 8, ¶35.

 7. The Debtor stated “No” in response to Question 37 of Schedule A/B asking “do you own

    or have any legal or equitable interests in any business-related property?” ECF 12, p. 8,

    ¶37.

 8. The Debtor stated “No” in response to Question 44 of Schedule A/B regarding any

    business-related property you did not already list. ECF 12, p. 9, ¶44.
Case 18-01022       Doc 74       Filed 07/02/19 Entered 07/02/19 15:16:57          Desc Main
                                  Document     Page 3 of 12



 9. The Debtor stated “No” in response to Question 53 of Schedule A/B asking “Do you

    have other property of any kind you did not already list?” The examples included country

    club membership. ECF 12, p. 10, ¶53.

 10. The Debtor’s Schedule E/F includes:

            (i)     Student loan debt to ACS for his adult son and co-borrower, Shane C.

                    McNamara. ECF 12, p. 17, ¶4.1, and p. 24, ¶3.3;

            (ii)    Student loan debt to AES Credit his adult daughter and co-borrower, Katie

                    M. Funari. ECF 12, p. 17, ¶4.2 and p. 25, ¶3.5;

            (iii)   Student loan debt to Navient for his adult daughter and co-borrower, Kelly

                    A. Sherman. ECF 12, p. 19, ¶4.7, and p. 25, ¶3.4;

            (iv)    Motor vehicle loan for financing a Jeep in which Debtor and his adult son

                    Brendan McNamara were jointly obligated to Workers Credit Union. ECF

                    12, p. 19, ¶4.8, and p. 26, ¶3.12 and ECF Claim 1-1. Schedule H falsely

                    represents that Sparrell Funeral Services, Inc. is a codebtor on this loan.

                    ECF 12, p. 19, ¶4.8, and p. 25, ¶3.11 and ECF Claim 1-1

 11. The Debtor stated “No” in response to Question 28 of the Statement of Financial Affairs

    asking “within 2 years before you filed for bankruptcy, did you give a financial statement

    to anyone about your business? Include all financial institutions, creditors, or other

    parties.” ECF 12, p. 46, ¶28.

 12. Sparrell was organized in 1983 by the Debtor and his now deceased brother, John B.

    McNamara (“John”) who each held equal ownership. Wirtz-Aff. ¶ 7, and Exhibit A, p.

    13, l. 13 and p. 15, l. 4.
Case 18-01022      Doc 74     Filed 07/02/19 Entered 07/02/19 15:16:57              Desc Main
                               Document     Page 4 of 12



 13. McNamara Associates, LLC (“McNamara Associates”) was organized in 1999 and the

    Debtor was Manager. Wirtz-Aff. ¶ 7, and Exhibit A, p. 13, l. 13 and p. 15, l. 4.

 14. Sparrell and McNamara Associates had been engaged in the business of owning and

    operating certain funeral home businesses doing business as McNamara-Sparrell Funeral

    Homes with locations in Cohasset at 1 Summer Street, Cohasset, MA (the “Cohasset

    Property”), Norwell at 30 Central Street, Norwell, MA (the “Norwell Property”) and

    Brighton, MA. The Debtor primarily operated the funeral homes at the Cohasset

    Property and Norwell Property. Wirtz-Aff. ¶6, Exhibit D, p. 87 l. 22-24.

 15. Ownership of the real estate at the Cohasset Property and Norwell Property was held by

    the McNamara Associates since on or about 1999. Wirtz-Aff. ¶ 11, Exhibit I and Wirtz-

    Aff. ¶ 12, Exhibit J.

 16. On or about August 31, 2011, the Debtor entered a Settlement Agreement with John,

    Sparrell, McNamara Associates and MHF Liquidating Company, Inc. (the “Settlement

    Agreement”). Wirtz-Aff. ¶13, Exhibit K and ¶3, Exhibit A, p. 33 1. 1-24, p. 55, l.5 – p.

    56 l.8.

 17. The dispute to which the Settlement Agreement pertained included Debtor’s so called

    “mismanagement” of hundreds of thousands of dollars in prepaid funeral funds (the “Pre-

    needs”). Wirtz-Aff. ¶13, Exhibit K and ¶3, Exhibit A, p. 33 1. 1-24, p. 55, l.5 – p. 56 l.8,

    and Exhibit M.

 18. Pre-needs are essentially pre-paid funeral funds that are to be held in trust by the funeral

    home for its clients’ pre-needs benefits. Wirtz-Aff. ¶5, Exhibit C, p. 57, l.8 - p. 58, l. 20.
Case 18-01022       Doc 74    Filed 07/02/19 Entered 07/02/19 15:16:57              Desc Main
                               Document     Page 5 of 12



 19. In connection with the Settlement Agreement, Sparrell agreed to lease the Cohasset

    Property and Norwell Property from McNamara Associates pursuant to a written Lease

    Agreement. Wirtz-Aff. ¶13, Exhibit L.

 20. At all relevant times following the 2011 Settlement Agreement until November 7, 2016,

    the Debtor’s son, Brendan McNamara (“Brendan”) alleges that he was employed by

    Sparrell as its funeral director. Wirtz-Aff. ¶3, Exhibit A, p. 8, ll. 11- 21.

 21. In addition to the Debtor, Brendan had authorization to use Sparrell’s accounts, including

    its operating account. Wirtz-Aff. ¶3, Exhibit A, p. 17, l. 13.

 22. The Debtor paid and/or authorized payment of various personal expenses for himself and

    family through Sparrell’s account, including:

            (i)     Loan payments due to the Plaintiff by the Debtor and Alice on Note-1 and

                    Note-2. Wirtz-Aff. ¶16- 19, Exhibits N, O, P, Q;

            (ii)    Student loans for his adult children whom were also codebtors, including,

                    A.C.S. for Shane C. McNamara, AES Credit for Katie M. Funari, Navient

                    for Kelly A. Sherman. Wirtz-Aff. ¶¶16 – 21, Exhibits N, O, Q, R and S

                    and ECF 12, p. 17, ¶¶4.1, 4.2, p. 19 ¶4.7, p. 24, ¶¶3.3, 3.5 and p. 25, ¶3.4.

            (iii)   Expenses relating to Debtor’s personal boat, including loan payment,

                    trailer registration and harbor moorings. Wirtz-Aff. ¶¶17 and 20 Exhibit

                    O (p. 36/89) and Exhibit R (p. 58/89);

            (iv)    Dues to maintain his personal memberships at the Scituate Country Club,

                    the Scituate Harbor Yacht Club and the Cohasset Country Club; Wirtz-

                    Aff. ¶16, 17 Exhibits N, O. Debtor’s Schedules fail to disclose that he has
  Case 18-01022        Doc 74     Filed 07/02/19 Entered 07/02/19 15:16:57           Desc Main
                                   Document     Page 6 of 12



                        a lifetime membership to the Scituate Harbor Yacht Club. Wirtz-Aff. ¶17,

                        Exhibit C, p. 123, l. 4, ECF 12, p.11, Q. 53.

                                (v)     A personal auto loan to Workers Credit Union for a Jeep

                        Wrangler that he and his son Brendan were codebtors and they registered

                        to Sparrell. Wirtz-Aff. ¶¶21, Exhibits S and T and ECF Claim 1.1.

        23.      On or about November 18, 2015, the Plaintiff brought suit against the Debtor and

Alice to enforce the obligations of a promissory note in the Norfolk Superior Court, Case No.

1582CV01506, resulting in judgment against the Debtor and Alice in the sum of $43,615.37 on

or about June 29, 2016. Wirtz-Aff. ¶8. At a hearing in the Norfolk Action on November 30,

2015, Debtor testified that he had transferred Sparrell to Brendan. Wirtz-Aff. ¶31, Exhibit AD,

p. 13, ll.6-7.

        24.      On or about September 26, 2016, Sparrell purchased the Cohasset and Norwell

Properties from McNamara Associates. Wirtz-Aff. ¶ 11, Exhibit I, ¶ 12, Exhibit J, ¶ 23, Exhibit

U and ¶ 24, Exhibit V.

        25.      To fund its purchase of the Cohasset and Norwell Properties, Sparrell obtained a

$1.39 Million loan through Live Oak Banking Company (the “Acquisition Loan”) secured by a

mortgage on the Cohasset and Norwell Properties. Wirtz-Aff. ¶ 25, Exhibit W and ¶ 26, Exhibit

X.

        26.      In connection with the Acquisition Loan, Sparrell was required to (and did)

provide financial documents including balance sheets and financial statements to Live Oak

Banking Company. Wirtz-Aff. ¶ 3, Exhibit A, p. 101, l. 16 – 102, l. 13, Wirtz-Aff. ¶ 39, Exhibit

Y and Wirtz-Aff. ¶ 27, Exhibit Z.

        27.      A portion of the proceeds from Sparrell’s Acquisition Loan was used to settle and
  Case 18-01022       Doc 74     Filed 07/02/19 Entered 07/02/19 15:16:57             Desc Main
                                  Document     Page 7 of 12



payoff two personal obligations of the Debtor consisting of:

       (i)     $42,069.61 paid to the Plaintiff for the sums due from the Debtor and Alice on the

               Norfolk Judgment; Wirtz-Aff. ¶ 3, Exhibit C, p. 64, l. 17 – p. 66 l. 23, Wirtz-Aff.

               ¶ 23, Exhibit U at line 505, Wirtz-Aff. ¶8, Exhibit F, Docket entry 09-30-2016

               and Wirtz-Aff. ¶29, Exhibit AB; and

       (ii)    $175,000.00 paid to Forethought to satisfy the Debtor’s liability for his

               mismanagement of the missing/deficient Pre-needs. Wirtz-Aff. ¶ 5, Exhibit C, p.

               69, ll. 10 – 19, Wirtz-Aff. ¶ 23, Exhibit U at line 507, Wirtz-Aff. ¶ 28, Exhibit

               AA, Wirtz-Aff. ¶ 3, Exhibit A, p. 71, ll. 1 – 4, Wirtz-Aff. ¶ 3, Exhibit C, p. 54-57.

       28.     On or about May 1, 2016, the Debtor made written representation to Live Oak

Banking Company of the Debtor’s desire and intent to gift Sparrell and its “business, property,

assets, etc. and all aspects relating to” to his son Brendan for “no cash exchange or sale price;

this business will be 100% gifted…” Wirtz-Aff. ¶ 30, Exhibit AC.

       29.     The Cohasset and Norwell Properties were transferred to BM Mack Properties,

LLC (“BM Mack”), a realty holding company owned by Brendan and his wife Melissa

McNamara. Wirtz-Aff. ¶5, Exhibit C, p. 16 l. 21, Wirtz-Aff. ¶32, Exhibit AE, Wirtz-Aff. ¶33,

Exhibit AF.

       30.     All of Sparrell’s physical business assets and accounts were transferred BM

McNamara Funeral Services, Inc. (“BM McNamara”), an entity engaged in the operation of

funeral services in which Brendan is the sole principal officer. Wirtz-Aff. ¶5, Exhibit C, p. 16 l.

21.
  Case 18-01022       Doc 74      Filed 07/02/19 Entered 07/02/19 15:16:57             Desc Main
                                   Document     Page 8 of 12



       31.     In addition to Quitclaim Deeds, Sparrell’s transfer of the Norwell and Cohasset

Properties to BM Mack were documented under a Real Estate Purchase and Sale Agreement (the

“P&S”). Wirtz-Aff. ¶34, Exhibit AG, Wirtz-Aff. ¶32, Exhibit AE, Wirtz-Aff. ¶33, Exhibit AF.

       32.      Sparrell’s transfer of its business assets to BM McNamara were documented

under an Asset Purchase Agreement including goodwill (the “Asset Agreement”) Wirtz-Aff. ¶35,

Exhibit AH, Wirtz-Aff. ¶5, Exhibit C, p. 31, l. 19.

        33.    BM Mack and BM McNamara executed a promissory note payable to Sparrell in

the sum of $225,000 (the “Sparrell Note.”) Wirtz-Aff. ¶36, Exhibit AI.

       34.     No closing disclosure statement or settlement statement concerning the purported

closing of the Cohasset and Norwell Properties to BM Mack was prepared or executed, nor were

there any offsets or adjustments made for real estate taxes, etc. Wirtz-Aff. ¶5, Exhibit C, p. 30 ll.

4 and 22.

       35.      As of August 12, 2016, the Norwell Property had an appraised value of $811,000.

Wirtz-Aff. ¶37, Exhibit AJ.

       36.     As of August 12, 2016, the Cohasset Property had an appraised value of

$1,000,000. Wirtz-Aff. ¶38, Exhibit AK.

       37.     Prior to the transfer of the assets to BM McNamara and filing Chapter 7, the

Debtor did not have the business or assets appraised. Wirtz-Aff. ¶6, Exhibit D, p. 129 ll. 6-13,

Wirtz-Aff. ¶5, Exhibit C, p. 36 l. 16.

       38.     In its 2016 Federal Tax Returns, Schedule L reported its goodwill value at

beginning of tax year to be $100,000. Wirtz-Aff. ¶40, Exhibit AL.
  Case 18-01022         Doc 74      Filed 07/02/19 Entered 07/02/19 15:16:57          Desc Main
                                     Document     Page 9 of 12



        39.     The Debtor and Brendan allege that Sparrell was defunct and ceased operations as

of November 7, 2016. Wirtz-Aff. ¶3, Exhibit A, pp. 15-16 ll. 1, 9 and 13, Wirtz-Aff. ¶4, Exhibit

B, p. 17, ll. 10-16.

        40.      BM McNamara first opened an operating account in May 2017. Wirtz-Aff. ¶5,

Exhibit C, p. 82, l. 17.

        41.     After November 7, 2016, the business operations at the Cohasset and Norwell

Properties did not change with respect to the same independent contractors continued working in

customary fashion and the business continued receiving receivables payable in Sparrell’s name

and deposited in Sparrell’s account. Wirtz-Aff. ¶3, Exhibit A, p. 24 l. 24, p. 25 l. 8 and 13,

Wirtz-Aff. ¶3, Exhibit C, p. 82 l. 22 - p. 83 l. 2, Wirtz-Aff. ¶41, Exhibit AM, Wirtz-Aff. ¶42,

Exhibit AN.

        42.     BM McNamara first obtained its own insurance in April or May 2017. Wirtz-Aff.

¶5, Exhibit C, p. 85, l. 17 – p. 86, l. 3.

        43.     BM McNamara obtained its own Funeral Establishment License on or about

October 25, 2018, previously the businesses at the Cohasset and Norwell Properties had been

operated under Sparrell’s license. Wirtz-Aff. ¶43, Exhibit AO, Wirtz-Aff. ¶3 Exhibit A, p. 18, ll.

6-12.

        44.     At all times relevant hereto, Sparrell has had an open $50,000 line of credit at

Eastern Bank. Wirtz-Aff. ¶44, Exhibit AP. As of October 2018, the total payoff balance on the

Line of Credit was $34,000.

        45.     According to the Eastern Bank statement for Sparrell’s operating account for the

period of Nov 012016 thru Nov. 30, 2016, the balance in the account as of November 7, 2016

was $8,102.20. Wirtz-Aff. ¶45, Exhibit AQ, Wirtz-Aff. ¶5 Exhibit C, pp. 96-97, l. 6.
  Case 18-01022        Doc 74      Filed 07/02/19 Entered 07/02/19 15:16:57         Desc Main
                                   Document      Page 10 of 12




        46.     Monthly payments due to Sparrell under the Sparrell-Note were paid directly to

the Debtor on or about December 22, 2016 in the sum of $950.00 and on or about March 12,

2017 in the sum of $3,800.00. Wirtz-Aff. ¶21, Exhibit S at pp. marked 35/88 and 60/88, Wirtz-

Aff. ¶22, Exhibit T at pp. marked 10/45 and 29/45, Wirtz-Aff. ¶46, Exhibit AR Wirtz-Aff. ¶3,

Exhibit A, pp. 82-84, Wirtz-Aff. ¶4, Exhibit B, pp. 18-20.

        47.     On or about July 18, 2017, a new checking account was opened in the name of

Sparrell at Eastern Bank in which Brendan was the only authorized signor (the “New Account.”)

Wirtz-Aff. ¶47, Exhibit AS, Wirtz-Aff. ¶5, Exhibit C, pp. 96-97, l.6.

        48.     In or around March 2018, the New Account was set on automatic loan payment to

make monthly payments of installments due on Sparrell’s Credit Line to Eastern Bank. Wirtz-

Aff. ¶5, Exhibit C, p. 132 l. 14 – p. 133, l. 2.

        49.     In April 2018, BM McNamara obtained a $60,000 SBA loan from Eastern Bank

(the “SBA Loan”) and deposited $39,319.53 from the SBA Loan proceeds into Sparrell’s New

Account. Wirtz-Aff. ¶5 Exhibit C, pp. 97 – 98 and p. 107 – 108 l.2 and p. 109, l. 10.

        50.     Although alleged to be unemployed, the Debtor obtained a new Funeral Director

and Embalmer License from the State Board of Embalming & Funeral Directing on or about

January 2, 2019 (Wirtz-Aff. ¶43, Exhibit AO, Wirtz-Aff. ¶6 Exhibit D, pp. 13-18) and has access

codes and access to the Cohasset and Norwell Properties, (Wirtz-Aff. ¶6 Exhibit D, pp. 31-32)

access to BM McNmara’s checkbook, from which he writes checks from time to time (Wirtz-

Aff. ¶6 Exhibit D, pp. 45-64, Wirtz-Aff. ¶48, Exhibit AT) and works wakes and funerals (Wirtz-

Aff. ¶6 Exhibit D, pp. 33-34) and goes to Town halls to obtain death certificates (Wirtz-Aff. ¶6

Exhibit D, p. 51)
  Case 18-01022         Doc 74      Filed 07/02/19 Entered 07/02/19 15:16:57             Desc Main
                                    Document      Page 11 of 12




        51.     BM McNamara’s records indicate that this entity continued paying personal

expenses for the Debtor, including his dental bills, (Wirtz-Aff. ¶5 Exhibit C, p. 122, l. 9-20 and

Wirtz-Aff. ¶49 Exhibit AU), yacht club membership (Wirtz-Aff. ¶5 Exhibit C, p. 123, ll. 1-12

and Wirtz-Aff. ¶49 Exhibit AU) and pharmacy prescriptions (Wirtz-Aff. ¶5 Exhibit C, p.125 l. 8

– p. 126 l. 18 and Wirtz-Aff. ¶49 Exhibit AU).

        52.     At deposition the Debtor (individually and as the designated witness for Sparrell

under Rule 30(b)(6)) could not to explain the basis for the claim the $0.00 value stated in the

Schedules. Wirtz-Aff. ¶5 Exhibit D, p.132 l. 9. Debtor responded “I don’t know” to inquires

regarding the $0.00 value. Wirtz-Aff. ¶5 Exhibit D, p.132 l. 9. The Debtor also admitted that he

did nothing to verify whether or not Sparrell was worth $0.00. Wirtz-Aff. ¶5 Exhibit D, p.135 l.

10. The Debtor represents that he did not consult with anyone to confirm that Sparrell was worth

$0.00. Wirtz-Aff. ¶5 Exhibit D, p.135 l. 14, Wirtz-Aff. ¶50 Exhibit AV, Wirtz-Aff. ¶5 Exhibit

D, p. 7, l.17 and pp.133-135.

        53.     At deposition Debtor testified that he transferred the funeral homes to his son

Brendan to avoid his brother John as a creditor. Wirtz-Aff. Exhibit D, p. 37, l. 17.

        54.     At all times relevant hereto, the remaining balance owed on the Sparrell-Note has

been greater than the sum due on Sparrell’s Line of Credit due to Eastern Bank. Wirtz-Aff.

Exhibit C, p. 132, l. 23 – 133, l. 2 and p. 37. ll. 15-16, p. 39., l. 17, p. 43, l. 7.
  Case 18-01022       Doc 74   Filed 07/02/19 Entered 07/02/19 15:16:57   Desc Main
                               Document      Page 12 of 12



                                         Respectfully submitted,

                                         The Plaintiff,
                                         The Bank of Canton

                                         By its Attorneys,
Dated: July 2, 2019
                                         /s/ Michael A. Wirtz
                                         ________________________________
                                         Jack J. Mikels, BBO# 345560
                                         Michael A. Wirtz, BBO# 636587
                                         JACK MIKELS & ASSOCIATES, LLP
                                         1 Batterymarch Park, Suite 309
                                         Quincy, MA 02169-7454
                                         Tel: 617-472-5600
                                         Email: Lawoffice@jackmikels.com
